AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (the “Agreement”), is
entered into as of January 15, 2007, by and among Strativation, Inc., a Delaware
corporation (the “Company”) and each of the undersigned shareholders of the
Company identified on the signature page hereto and on Schedule A attached
hereto (collectively, the “Stockholders”). The foregoing parties are sometimes
referred to hereinafter collectively as the “Parties.”

RECITALS

WHEREAS, the Parties wish to enter into this Agreement to amend and restate in
its entirety the Registration Rights Agreement, dated January 11, 2007, by and
among the Parties; and

WHEREAS, the Stockholders hold shares of common stock of the Company par value
$0.001 (“Common Stock”), and the Parties hereto desire to enter into this
Agreement in order to grant certain registration rights to the Stockholders in
connection with the Common Stock, and shares that may be acquired by the
Stockholders in the future (the “Shares”).  

NOW, THEREFORE, in consideration of mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

SECTION 1

 

Restrictions on Transferability; Registration Rights

1.1          Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Holder” shall mean any Stockholder holding Registrable Securities and any
person holding Registrable Securities to whom the rights under this Agreement
have been transferred in accordance with Section 1.12 hereof.

 

“Initiating Holders” shall mean Holders in the aggregate of not less than thirty
percent (30%) of the Registrable Securities as defined for purposes of that
particular section.

 

The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

-1-

 

--------------------------------------------------------------------------------



“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 1.5 and 1.6 of this Agreement, including, without
limitation, all registration, qualification and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, blue sky fees
and expenses, and the expense of any special audits incident to or required by
any such registration (but excluding the compensation of regular employees of
the Company which shall be paid in any event by the Company).

 

“Registrable Securities” means (i) the Shares (ii) any Common Stock issued or
issuable with respect of the Shares upon any stock split, stock dividend,
re-capitalization, or similar event, (iii) any other securities issued or
issuable with respect to the Shares upon any stock split, stock dividend,
re-capitalization, or similar event, or (iv) any Common Stock otherwise issued
or issuable with respect to Shares; provided, however, that shares of Common
Stock or other securities shall only be treated as Registrable Securities if and
so long as they have not been (A) sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction, or
(B) sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(l) thereof so that all
transfer restrictions and restrictive legends with respect thereto are removed
upon the consummation of such sale.

 

“Restricted Securities” shall mean the securities of the Company required to
bear the legend set forth in Section 1.3 of this Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
placement agent fees, and/or stock transfer taxes applicable to the securities
registered by the Holders and all fees and disbursements of counsel for the
Holders.

1.2         Restrictions.  The Shares shall not be sold, assigned, transferred
or pledged except upon the conditions specified in this Agreement, which
conditions are intended to ensure compliance with the provisions of the
Securities Act. The Stockholders will cause any proposed Stockholder, assignee,
transferee or pledgee of the Shares to agree to take and hold such securities
subject to the provisions and upon the conditions specified in this Agreement.

1.3         Restrictive Legend.  Each certificate representing (i) the Shares
and (ii) any other securities issued in respect of the Shares upon any stock
split, stock dividend, re-capitalization, merger, consolidation or similar
event, shall (unless otherwise permitted by the provisions of Section 1.4 below)
be stamped or otherwise imprinted with legends substantially in the following
form (in addition to any legend required under applicable state securities
laws):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH
SHARES MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS THE COMPANY RECEIVES AN OPINION OF

 

-2-

 

--------------------------------------------------------------------------------



COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) REASONABLY ACCEPTABLE TO IT
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT. THE SHARES REPRESENTED BY THIS
CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN AGREEMENT
BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.”

 

Each Stockholder and Holder consents to the Company making a notation on its
records and giving instructions to any transfer agent of the Restricted
Securities in order to implement the restrictions on transfer established in
this Section 1.

1.4          Notice of Proposed Transfers.  The holder of each certificate
representing Restricted Securities, by acceptance thereof, agrees to comply in
all respects with the provisions of this Section 1. Prior to any proposed sale,
assignment, transfer or pledge of any Restricted Securities, unless there is in
effect a registration statement under the Securities Act covering the proposed
transfer, the holder thereof shall give written notice to the Company of such
holder’s intention to effect such transfer, sale, assignment or pledge. Each
such notice shall describe the manner and circumstances of the proposed
transfer, sale, assignment or pledge in sufficient detail, and shall be
accompanied at such holder’s expense by either (i) an unqualified written
opinion of legal counsel who shall, and whose legal opinion shall be, reasonably
satisfactory to the Company, addressed to the Company, to the effect that the
proposed transfer of the Restricted Securities may be effected without
registration under the Securities Act, or (ii) a “no action” letter from the
Commission to the effect that the transfer of such securities without
registration will not result in a recommendation by the staff of the Commission
that action be taken with respect thereto, whereupon the holder of such
Restricted Securities shall be entitled to transfer such Restricted Securities
in accordance with the terms of the notice delivered by the holder to the
Company. The Company will not require such a legal opinion or “no action” letter
(a) in any transaction in compliance with Rule 144, (b) in any transaction in
which a Stockholder which is a corporation distributes Restricted Securities
after the purchase thereof solely to its majority-owned subsidiaries or
affiliates for no consideration, or (c) in any transaction in which a
Stockholder which is a partnership distributes Restricted Securities after six
(6) months after the purchase thereof solely to partners thereof for no
consideration, provided that each transferee agrees in writing to be subject to
the terms of this Section 1.4. Each certificate evidencing the Restricted
Securities transferred as above provided shall bear, except if such transfer is
made pursuant to Rule 144, the appropriate restrictive legend set forth in
Section 1.3 above, except that such certificate shall not bear such restrictive
legend if, in the opinion of counsel for such holder and the Company, such
legend is not required in order to establish compliance with any provisions of
the Securities Act.

 

1.5

Demand Registration.   

(a)   Demand Registration. In case the Company shall receive from Initiating
Holders a written request that the Company effect any qualification, compliance
or registration, the Company shall:

 

-3-

 

--------------------------------------------------------------------------------



(i)    promptly give written notice of the proposed registration, qualification
or compliance to all other Holders; and

(ii)  use its best efforts to effect such registration, qualification or
compliance (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act and any other governmental
requirements or regulations) as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any Holder or Holders joining in such request
as are specified in a written request received by the Company within twenty (20)
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to take any action to effect any such
registration, qualification or compliance pursuant to this Section 1.5:

(1)   In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;

(2)   During the period ending on the date three (3) months immediately
following the effective date of any registration statement pertaining to
securities of the Company (other than a registration of securities in a Rule 145
transaction or with respect to an employee benefit plan); or

(3)   After the Company has effected one (1) such registration pursuant to this
subparagraph 1.5(a), such registrations have been declared or ordered effective
and the securities offered pursuant to such registrations have been sold.

Subject to the foregoing clauses (1) through (3), the Company shall file a
registration statement covering the Registrable Securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Initiating Holders.

(b)   Underwriting. In the event that a registration pursuant to Section 1.5 is
for a registered public offering involving an underwriting, the Company shall so
advise the Holders as part of the notice given pursuant to Section 1.5(a)(i).
The right of any Holder to registration pursuant to Section 1.5 shall be
conditioned upon such Holder’s participation in the underwriting arrangements
required by this Section 1.5 and the inclusion of such Holder’s Registrable
Securities in the underwriting, to the extent requested, to the extent provided
in this Agreement. The Company shall (together with all Holders proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by a majority in interest of the Initiating Holders (which
managing underwriter shall be reasonably acceptable to the Company).
Notwithstanding any other provision of this Section 1.5, if the managing
underwriter advises the Initiating Holders in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Company shall so advise all Holders of Registrable Securities and the number of
shares of Registrable Securities that may be included in

 

-4-

 

--------------------------------------------------------------------------------



the registration and underwriting shall be allocated among all Holders thereof
in proportion, as nearly as practicable, to the respective amounts of
Registrable Securities held by such Holders at the time of filing the
registration statement. No Registrable Securities excluded from the underwriting
by reason of the underwriter’s marketing limitation shall be included in such
registration. To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares. If any Holder of Registrable
Securities disapproves of the terms of the underwriting, such person may elect
to withdraw therefrom by written notice to the Company, the managing underwriter
and the Initiating Holders. The Registrable Securities and/or other securities
so withdrawn shall also be withdrawn from registration, and such Registrable
Securities shall not be transferred in a public distribution prior to one
hundred eighty (180) days after the effective date of such registration.

 

1.6

Piggyback Registration.   

(a)   Notice of Registration. If at any time or from time to time, the Company
shall determine to register any of its securities, either for its own account or
the account of a security holder or holders other than (i) a registration
relating solely to employee benefit plans, or (ii) a registration relating
solely to a Commission Rule 145 transaction, the Company will:

 

(i)

promptly give to each Holder written notice thereof, and

(ii)  include in such registration (and any related qualification under blue sky
laws or other compliance) all the Registrable Securities specified in a written
request or requests received within twenty (20) days after receipt of such
written notice from the Company by any Holder, but only to the extent that such
inclusion will not diminish the number of securities included by the Company or
by holders of the Company’s securities who have demanded such registration.

(b)   Underwriting. If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 1.6(a)(i). In such event, the right of any Holder to registration
pursuant to Section 1.6 shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company and
the other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the managing underwriter
selected for such underwriting by the Company (or by the holders who have
demanded such registration). Notwithstanding any other provision of this
Section 1.6, if the managing underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the managing
underwriter may limit the Registrable Securities to be included in such
registration to a minimum of 30% of the total shares to be included in such
underwriting or exclude them entirely in the case of the Company’s initial
public offering. The Company shall so advise all Holders and the other holders
distributing their securities through such underwriting pursuant to piggyback
registration rights similar to this Section 1.6, and the number of shares of
Registrable Securities that may be included in the registration and underwriting
shall be allocated among all Holders thereof in proportion, as nearly as
practicable, to the respective amounts of Registrable Securities held by such
Holders at the time of filing the registration statement. To facilitate the
allocation of shares in

 

-5-

 

--------------------------------------------------------------------------------



accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder or other holder to the nearest 100
shares. If any Holder or other holder disapproves of the terms of any such
underwriting, he or she may elect to withdraw therefrom by written notice to the
Company and the managing underwriter. Any securities excluded or withdrawn from
such underwriting shall be withdrawn from such registration, and shall not be
transferred in a public distribution prior to one hundred eighty (180) days
after the effective date of the registration statement relating thereto (the
“Lock-Up Period”); provided, however, that if such registration is not the
Company’s initial public offering such Lock-Up Period shall be one hundred
twenty (120) days unless the managing underwriter determines that marketing
factors require a longer period in which case the Lock-Up period shall be
specified by the managing underwriter but shall not exceed one hundred eighty
(180) days.

(c)   Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.6
prior to the effectiveness of such registration, whether or not any Holder has
elected to include securities in such registration.

1.7         Expenses of Registration.  All Registration Expenses incurred in
connection with any registration pursuant to Sections 1.5 or 1.6, including the
fees and expenses of one special legal counsel to represent all of the Holders
together in any such registration, shall be borne by the Company; provided,
however that the Company shall not be required to pay the Registration Expenses
of any registration proceeding begun pursuant to Section 1.5, the request of
which has been subsequently withdrawn by the Initiating Holders. In such case,
the Holders of Registrable Securities to have been registered shall bear all
such Registration Expenses pro rata on the basis of the number of shares to have
been registered unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to one demand registration pursuant to Section 1.5.
Notwithstanding the foregoing, however, if at the time of the withdrawal, the
Holders have learned of a material adverse change in the condition, business or
prospects of the Company from that known to the Holders at the time of their
request, of which the Company had knowledge at the time of the request, then the
Holders shall not be required to pay any of said Registration Expenses or to
forfeit the right to one demand registration.

1.8         Registration Procedures. In the case of each registration,
qualification or compliance effected by the Company pursuant to this Section 1,
the Company will keep each Holder advised in writing as to the initiation of
each registration, qualification and compliance and as to the completion
thereof. At its expense, the Company will:

(a)   Prepare and file with the Commission a registration statement with respect
to such securities and use its best efforts to cause such registration statement
to become and remain effective for at least one hundred twenty (120) days or
until the distribution described in the registration statement has been
completed; and

(b)   Furnish to the Holders participating in such registration a reasonable
number of copies of the registration statement, preliminary prospectus, final
prospectus and such other documents as such Holders may reasonably request.

 

-6-

 

--------------------------------------------------------------------------------



 

1.9

Indemnification.

(a)   The Company will indemnify each Holder, each of its officers and directors
and partners, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 1, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of any
rule or regulation promulgated under the Securities Act applicable to the
Company in connection with any such registration, qualification or compliance,
and the Company will reimburse each such Holder, each of its officers and
directors, and each person controlling such Holder, each such underwriter and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission, made in reliance
upon and in conformity with written information furnished to the Company by an
instrument duly executed by such Holder, controlling person or underwriter and
stated to be specifically for use therein; and provided, further, that the
Company will not be liable to any such person or entity with respect to any such
untrue statement or omission or alleged untrue statement or omission made in any
preliminary prospectus that is corrected in the final prospectus filed with the
Commission pursuant to Rule 424(b) promulgated under the Securities Act (or any
amendment or supplement to such prospectus) if the person asserting any such
loss, claim, damage or liability purchased securities but was not sent or given
a copy of the prospectus (as amended or supplemented) at or prior to the written
confirmation of the sale of such securities to such person in any case where
such delivery of the prospectus (as amended or supplemented) is required by the
Securities Act, unless such failure to deliver the prospectus (as amended or
supplemented) was a result of the Company’s failure to provide such prospectus
(as amended or supplemented).

(b)   Each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which such registration, qualification or
compliance is being effected, indemnify the Company, each of its directors and
officers, each underwriter, if any, of the Company’s securities covered by such
a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other such Holder, each of its officers and directors and each person
controlling such Holder within the meaning of Section 15 of the Securities Act,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or

 

-7-

 

--------------------------------------------------------------------------------



necessary to make the statements therein not misleading, and will reimburse the
Company, such Holders, such directors, officers, persons, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Holder and
stated to be specifically for use therein; provided, however, that the liability
of a Holder for indemnification under this Section 1.9(b) shall not exceed the
gross proceeds from the offering received by such Holder.

(c)   Each Party entitled to indemnification under this Section 1.9 (the
“Indemnified Party”) shall give notice to the Party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
Party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 1 unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

1.10       Information by Holder.  The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders, the Registrable Securities held by
them and the distribution proposed by such Holder or Holders as the Company may
request in writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Section 1.

1.11       Rule 144 Reporting.  With a view to making available the benefits of
certain rules and regulations of the Commission which may at any time permit the
sale of the Restricted Securities to the public without registration, after such
time as a public market exists for the Common Stock of the Company, the Company
agrees to use its best efforts to:

(a)   Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date that the Company becomes subject to the reporting requirements of
the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);

(b)   File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
(at any time after it has become subject to such reporting requirements); and

 

-8-

 

--------------------------------------------------------------------------------



(c)   So long as a Stockholder owns any Restricted Securities, to furnish to the
Stockholder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
ninety (90) days after the effective date of the first registration statement
filed by the Company for an offering of its securities to the general public),
and of the Securities Act and the Exchange Act (at any time after it has become
subject to such reporting requirements), a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company and other information in the possession of or reasonably obtainable by
the Company as a Stockholder may reasonably request in availing itself of any
rule or regulation of the Commission allowing a Stockholder to sell any such
securities without registration.

1.12       Transfer of Registration Rights The rights to cause the Company to
register securities granted Stockholders under Sections 1.5 and 1.6 may be
assigned to a transferee or assignee reasonably acceptable to the Company in
connection with any transfer or assignment of Registrable Securities by a
Stockholder (together with any affiliate); provided that (a) such transfer may
otherwise be effected in accordance with applicable securities laws, (b) notice
of such assignment is given to the Company, and (c) such transferee or assignee
(i) is an employee, affiliate or constituent partner (including limited
partners) of such Stockholder, or (ii) acquires from such Stockholder at least
100,000 shares of Registrable Securities (as appropriately adjusted for stock
splits and the like).

1.13       Standoff Agreement.  Each Holder agrees in connection with the
initial registration of the Company’s securities that, upon request of the
Company or the underwriters managing any underwritten initial public offering of
the Company’s securities, not to sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any Registrable Securities
(other than those included in the registration) without the prior written
consent of the Company or such underwriters, as the case may be, for such period
of time (not to exceed one hundred eighty (180) days from the effective date of
such registration) as may be requested by the Company or such managing
underwriters; provided, however, that the officers and directors of the Company
who own stock of the Company also agree to such restrictions.

 

In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period, and each Holder agrees that, if so requested, such
Holder will execute an agreement in the form provided by the underwriter
containing terms which are essentially consistent with the provisions of this
Section 1.13.

1.14       Termination of Rights.  No Holder shall be entitled to exercise any
right provided for in this Section 1 after seven (7) years after the date
hereof.

 

-9-

 

--------------------------------------------------------------------------------



SECTION 2

 

Miscellaneous

2.1          Assignment.  Except as otherwise provided in this Agreement, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the Parties.

2.2         Third Parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the Parties and their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

2.3          Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California in the United States of America
without giving effect to the conflicts of laws principles thereof.

2.4          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

2.5          Notices.  All notices and other communications required or
permitted under this Agreement shall be transmitted via facsimile or mailed by
registered or certified mail, postage prepaid, or otherwise delivered by hand or
by messenger, addressed (a) if to a Stockholder, at such Stockholder’s facsimile
number or address set forth on Schedule A, or, at such other facsimile number or
address as such Stockholder shall have furnished to the Company in writing, or
(b) if to any other holder of any Shares, at such facsimile number and address
as such holder shall have furnished the Company in writing, or, until any such
holder so furnishes a facsimile number and address to the Company, then to and
at the facsimile number and address of the last holder of such Shares who has so
furnished a facsimile number and address to the Company, or (c) if to the
Company, one copy should be sent to its offices and addressed to the attention
of the President, or at such other facsimile number and address as the Company
shall have furnished to the Stockholder, and (d) to any such Party’s counsel at
the facsimile number and address set forth on Schedule A, or, at such other
facsimile number and address as such Party’s counsel shall have furnished in
writing. Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered personally; upon confirmation of successful transmission if sent via
facsimile; or, if sent by mail, at the earlier of its receipt or five (5) days
after the same has been deposited in a regularly maintained receptacle for the
deposit of the United States mail, addressed and postage prepaid as aforesaid.

2.6          Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of this Agreement shall be enforceable in
accordance with its terms.

2.7          Amendment and Waiver.  Any provision of this Agreement may be
amended or waived with the written consent of the Company and the Holders of at
least a majority of the

 

-10-

 

--------------------------------------------------------------------------------



outstanding shares of the Registrable Securities. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each Holder of
Registrable Securities and the Company. In addition, the Company may waive
performance of any obligation owing to it, as to some or all of the Holders of
Registrable Securities, or agree to accept alternatives to such performance,
without obtaining the consent of any Holder of Registrable Securities. In the
event that an underwriting agreement is entered into between the Company and any
Holder, and such underwriting agreement contains terms differing from this
Agreement, as to any such Holder the terms of such underwriting agreement shall
govern.

2.8         Effect of Amendment or Waiver.  The Stockholders and their
successors and assigns acknowledge that by the operation of Section 2.7 of this
Agreement the holders of a majority of the outstanding Registrable Securities,
acting in conjunction with the Company, will have the right and power to
diminish or eliminate any or all rights or increase any or all obligations
pursuant to this Agreement.

2.9         Rights of Holders.  Each holder of Registrable Securities shall have
the absolute right to exercise or refrain from exercising any right or rights
that such holder may have by reason of this Agreement, including, without
limitation, the right to consent to the waiver or modification of any obligation
under this Agreement, and such holder shall not incur any liability to any other
holder of any securities of the Company as a result of exercising or refraining
from exercising any such right or rights.

2.10       Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Party, upon any breach or default of the other
Party, shall impair any such right, power or remedy of such non-breaching Party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
Party of any breach or default under this Agreement, or any waiver on the part
of any Party of any provisions or conditions of this Agreement, must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to any holder, shall be cumulative and not alternative.

 

[Signatures Page Follows]



-11-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amended And Restated
Registration Rights Agreement as of the date first written above.

 

STRATIVATION, INC.

 

By: /s/ Silas Phillips                            

Name: Silas Phillips

Title: Chief Executive Officer

 

THE STOCKHOLDERS

 

/s/Mark Abdou                                 

Mark Abdou

 

/s/Addison Adams                           

Addison Adams

 

Corporate Capital Partners

By: /s/ Michael Donahue           

      Michael Donahue

 

/s/Kevin Friedmann                          

Kevin Friedmann

 

/s/Victor Fu                                        

Victor Fu

 

/s/Peter Hogan                                   

Peter Hogan

 

/s/Ryan Hong                                    

Ryan Hong

 

/s/Lisa Klein                                       

Lisa Klein

 

/s/Kevin Leung                                

Kevin Leung

 

/s/Albert Liou                                   

Albert Liou

 

A&E Capital Partners, LLC         

By: /s/ Edgar Park                                   

       Edgar Park

 

/s/Nimish Patel                                  

Nimish Patel

 

/s/Luan Phan                                      

Luan Phan

 

/s/Silas Phillips                                   

Silas Phillips

 

/s/Erick E. Richardson                       

Erick E. Richardson

 

/s/Troy Rillo                                        

Troy Rillo

 

/s/John Tishbi                                      

John Tishbi

 

--------------------------------------------------------------------------------



SCHEDULE A

 

THE STOCKHOLDERS

 

The Stockholders:

Maximum Number of Registrable Shares

Mark Abdou

31,219

Addison Adams

31,219

Corporate Capital Partners

35,679

Kevin Friedmann

26,759

Victor Fu

26,759

Peter Hogan

8,920

Ryan Hong

44,599

Lisa Klein

26,759

Kevin Leung

35,679

Albert Liou

44,599

A&E Capital Partners, LLC

44,599

Nimish Patel

133,797

Luan Phan

44,599

Silas Phillips

44,599

Erick E. Richardson

133,797

Troy Rillo

44,599

John Tishbi

8,920

 

TOTAL:

 

 

767,103

 

 

                                          
                                                                     

 

 